In a proceeding, in effect, to compel the Board of Elections of the City of New York to afford the voters of the Democratic Party the opportunity to ballot at the Democratic Party primary election for the public office of Borough President of Staten Island, the appeal is from a judgment of the Supreme Court, Richmond County (Leone, J.), dated August 31, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
It is well settled that a court’s jurisdiction to intervene in election matters is limited to the powers expressly conferred by statute (see, Matter of Mansfield v Epstein, 5 NY2d 70, 74; Matter of Garrow v Mitchell, 112 AD2d 1104, 1105). There is no express statutory authority to direct an opportunity to ballot in this proceeding, brought in the first instance in the Supreme Court, since no petition for an opportunity to ballot has been filed with the Board of Elections. Accordingly, the Supreme Court properly dismissed the proceeding for failure to comply with the statutory procedures provided under the Election Law (see, Election Law § 6-164).
The petitioner’s remaining contentions are without merit. Thompson, J. P., Ritter, Santucci and Joy, JJ., concur.